Citation Nr: 1635927	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether an overpayment of Chapter 30 Educational Assistance Benefits in the calculated amount of $1,991.46 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of educational assistance benefits in the calculated amount of $1,991.46.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to December 1998 and from January 18, 2006 to November 24, 2006.  

This matter comes to the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which retroactively adjusted the Veteran's educational benefits and established an overpayment in the amount of $11,716.52.  The Veteran perfected an appeal as to the validity of that debt.  Subsequently, in June 2014, the Committee on Waivers and Compromises (Committee) found that the Veteran was entitled to a waiver of recovery of overpayment of educational benefits other than the amount of $1,991.46.  

On October 14, 2014, the Veteran appeared at the RO and testified at a videoconference hearing before a Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The Veterans Law Judge (VLJ) who conducted the October 2014 hearing is no longer available to decide the appeal.  In May 2016, the Veteran was notified that he could attend another hearing conducted by a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran was afforded 30 days to respond and was notified that if no response was submitted, the Board would proceed with the appeal.  The Veteran did not respond and the Board is proceeding with the appellate review.  

The issue of entitlement to waiver of recovery of an overpayment in the amount of $1,991.46 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In December 2013, the Veteran submitted VA Form 22-1999, indicating that he registered for 10 credit hours of undergraduate education at South Texas College during the period from January 21, 2014 to May 16, 2014. 

2.  Upon receipt of a certification of enrollment from South Texas College, VA paid the Veteran educational assistance benefits at the three-quarters rate in the amount of $1,761.00, for enrollment from January 21, 2014 to May 16, 2014.  

3.  In February 2014, South Texas College reported a reduction from 10 to 3 credit hours for the period from January 21, 2014 to May 16, 2014.  The Veteran was paid for courses that he did not attend.  

4.  The RO retroactively reduced the Veteran's education benefits for the period from January 21, 2014 to May 16, 2014.  

5.  Due to a change in the Veteran's student status, he was overpaid education benefits in the amount of $1,991.46, for the period of January 21, 2014 to May 16, 2014.  


CONCLUSION OF LAW

The overpayment of VA educational assistance benefits in the calculated amount of $1,991.46 was properly created.  38 U.S.C.A. §§ 1521, 5112, 5302 (West 2014); 38 C.F.R. §§ 3.562, 21.7136 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  The Board finds that the issue on appeal, namely, a question whether a debt was properly created, is comparable to a waiver claim.  Therefore, the VCAA (and, it follows, it's implementing regulations) is not for application in this matter.  

Nevertheless, the Board notes that the RO explained to the Veteran the basis for the finding that the debt was valid in the rating decision and the Statement of the Case (SOC).  The RO also afforded him the opportunity to present information and evidence in support of his claim.  In consideration of the foregoing, the Board finds that this case is ready for appellate review.  


II.  Factual background.

On May 13, 2013, the RO received the Veteran's Request for Change of Program or Place of Training (VA Form 22-1995).  The program change was for an associate degree in psychology at South Texas College, beginning in January 2013.  An Enrollment Certification, VA Form 22-1999, was received in May 2013; a certifying official from the college reported that the Veteran was enrolled in 6 credit hours of study for the period from January 2013 to May 2013.  The training was approved.  

In June 2013, the RO received an enrollment certification (VA Form 22-1999), completed by a certifying official at South Texas College, indicating that the Veteran was enrolled in 3 credit hours of study for the period from June 3, 2013 to July 3, 2013.  Another enrollment certification was received in late June 2013, indicating that the Veteran was enrolled in 3 credit hours of study at the college for the period from July 8, 2013 to August 7, 2013.  Another VA Form 22-1999 was received in August 2013, wherein a certifying official at South Texas College reported that the Veteran was enrolled in 3 credit hours for the period from August 26, 2013 to December 15, 2013.  All three periods of training were approved and the Veteran was VA education assistance, including a Kicker, at the full-time rate. 

On December 10, 2013, the RO received an Enrollment Certification (VA Form 22-1999) completed by a certifying official at South Texas College, indicating that the Veteran was enrolled in 10 "Res" hours of study for the period from January 21, 2014 to May 16, 2014.  The certifying official indicated that the Veteran was a full-time student.  Based upon this information, the RO awarded education benefits, including a Kicker, for the approved program at South Texas College as reflected in the December 2013 letter.  

In February 2014, VA electronically received a Notice of Change in Student Status (VA Form 22-1999b).  The Veteran's school, South Texas College, reported that the Veteran had changed his enrollment from 10 hours to 3 hours, effective January 20, 2014.  It was noted that the Veteran had preregistered but reduced prior to the first day of the term.  As a result, the Veteran's student status during the period from January 21, 2014 to May 16, 2014 was changed from 3/4 to less than half-time training.  

On March 27, 2014, VA adjusted the Veteran's records based on the information received from South Texas College.  In so doing, VA discovered that the Veteran was not entitled to the increase of his monthly rate for the DOD kicker.  As such, VA retroactively reduced the Veteran's educational assistance and removed the kicker from the Veteran's monthly rate, effective from March 25, 2013 through February 28, 2014.  This action resulted in an overpayment of $11,716.53.  

In June 2014, the RO waived recovery of the overpayment of the Kicker as being against the principles of equity and good conscience, in the amount of $9,488.32.  The RO denied the request for waiver of the balance of the debt, $1,991.46, created during the period from January 21, 2014 through May 16, 2014; it was determined that the Veteran was overpaid for the time he originally certified for but did not attend school; therefore, waiver of the debt would result in unjust enrichment.  

At his personal hearing in October 2014, the Veteran indicated that while he initially registered for 9 credit hours, he dropped two of his classes when he related that VA payment would be delayed.  The Veteran stated that he could not afford to pay for the three classes; therefore, he dropped two of them.  The Veteran testified that he did not receive the tuition money from the VA until after classes began.  


III.  Legal Analysis.

VA shall pay to each individual entitled to basic educational assistance who is pursuing an approved program of education, an educational assistance allowance to help meet in part, the expenses of such individual subsistence, tuition, fees, supplies, books, equipment and other educational costs.  See 38 U.S.C.A. §§ 3002, 3014(a); 38 C.F.R. §§ 21.7120, 21.7130.  An eligible veteran is entitled to a monthly benefit for periods of time during which he is enrolled in, and satisfactorily pursuing, an approved program of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7140.  An educational institution must certify an individual's enrollment before he may receive educational assistance.  See 38 C.F.R. §§ 21.7140, 21.7152.  

An eligible veteran is entitled to a monthly benefit for periods of time during which he is enrolled in, and satisfactorily pursuing, an approved program of education.  38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will pay educational assistance to an eligible veteran while he is pursuing approved courses in a program of education. 38 C.F.R. § 21.7130.  

VA will not pay benefits for a course from which the veteran withdraws or receives a nonpunitive grade unless the following conditions are met: (1) the veteran withdraws because he is ordered to active duty; or (2) all of the following criteria are met: (i) there are mitigating circumstances; and (ii) the veteran or service member submits a description of the mitigating circumstances in writing to VA within one year from the date VA notifies the veteran or service member that he or she must submit a description of the mitigating circumstances, or at a later date if the veteran or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances; and (iii) the veteran or service member submits evidence supporting the existence of mitigating circumstances within one year of the date that evidence is requested by VA, or at a later date if the veteran or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the evidence supporting the existence of mitigating circumstances.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7139.  

Examples of qualifying mitigating circumstances include: illness in the individual or his family; family death; an unavoidable geographical transfer resulting from the individual's employment; an unavoidable change in employment conditions; immediate family or financial obligations beyond the individual's control that require him to suspend pursuit of the program of education in order to obtain employment; discontinuance of the course by the school; unanticipated active duty for training; or unanticipated child-care difficulties.  38 C.F.R. § 21.4136(b).  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

In this case, the Veteran was in receipt of Chapter 30, Title 38 VA educational benefits.  He received benefits at the three-quarter time rate, which totalled $2,197.33 for the semester in question, from January 2014 to May 2014.  See 38 C.F.R. § 21.7136(b) (1) (ii).  Such level of educational assistance was provided based on VA's belief that the Veteran was enrolled in 10 credit hours of coursework for the term of January 2014 to May 2014.  

As noted above, VA was later notified in February 2014 that the Veteran only took 3 credits coursework during the term in question, for the spring of 2014 (January through May).  The RO determined that due to the credit change, the Veteran's should not have received benefits under the three-quarter time training rating schedule, but should have received that of a less than one-half time student.  38 U.S.C. § 21.7136(b) (1) (ii).  Under 38 U.S.C. § 21 .7136(e), the monthly rate for a service member who is pursuing a program of less than one-half time education is the lesser of: (1) The monthly rate stated in either paragraph (b) or (c) of this section (as determined by the Veteran's or service member's initial obligated period of active duty) plus any additional amounts that may be due under paragraph (d) or (f) of this section, or (2) The monthly rate of the cost of the course.  If there is no cost for the course, educational assistance is not payable.  

In reviewing the facts of this case, the Veteran was clearly enrolled during the spring of 2014 at South Texas College pursuing an associate's degree.  The certifying official at the college had originally certified 10 credit hours towards the veteran's degree, and the veteran was paid at the "three-quarter's rate" from January 21, 2014 to May 16, 2014.   However, an adjustment was made in February 2014 by the certifying official, wherein it was determined that the Veteran had preregistered for 10 credits but dropped 2 classes prior to the first day of the term.  This meant that the Veteran should not have been paid at the three quarters rate for the spring of 2014, but less than half time.  The audit worksheet shows that the Veteran was only due the amount of the credit hours in question, totaling $205.87.  Under 38 C.F.R. § 21.7136(e), he was not entitled to payment at the quarter-time rate since the monthly rate of the cost of the course was less than the monthly rate stated in 38 C.F.R. § 21.7136(b).  When the amount due ($205.87) is subtracted from the amount paid ($2,197.33), then an overpayment of $1,991.46 is arrived at.  

Accordingly, the Board concludes the overpayment in question is a valid debt because the Veteran received educational benefits to which he was not entitled.  See 38 U.S.C.A. § 5112(b) (2); 38 C.F.R. § 3.652(a).  


ORDER

The creation of an overpayment of educational assistance benefits, in the amount of $1,991.46, was proper.  


REMAND.

Waiver of Recovery of an Overpayment.

In June 2014, the RO denied the Veteran's request for a waiver of the indebtedness of the $1,991.46.  In a statement dated June 27, 2014, the Veteran filed a notice of disagreement (NOD) against that denial.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal of the June 2014 decision with respect to the issue of waiver; therefore, issuance of a statement of the case is necessary with regard to the issue of entitlement to waiver of recovery of overpayment of disability compensation in the amount of $1,991.46.  38 C.F.R. § 19.26 (2014).  The Board is required to remand, rather than refer, this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to waiver of recovery of an overpayment is REMANDED for the following action:

The AOJ should issue the Veteran and representative an appropriate statement of the case (SOC) addressing the issue of entitlement to waiver of recovery of an overpayment in the amount of $1,991.46.  The Veteran should be informed of appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


